Citation Nr: 0900172	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1956, October 1960 to November 1962 and from January 1963 to 
January 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

The veteran did not engage in combat during service, there is 
no corroboration or verification of the occurrence of the 
veteran's claimed stressors, and the diagnosis of PTSD has 
not been related to a confirmed stressor. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the veteran pre-adjudication notice in May 
2004.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, service personnel 
records, private medical records, and assisted the veteran in 
obtaining evidence.  VA need not conduct an examination with 
respect to the claim because the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no evidence that 
verifies or corroborates the occurrence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in- service stressor.  See Moreau v. Brown, 9 Vet. App. 
389 (1996). 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

The veteran contends that his PTSD is related to active 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Private medical records dated in March 2004 from L.F., Psy.D. 
reflect a diagnosis of PTSD.  The veteran's reported 
stressful experiences were described in a March 2004 report 
to include incidents that occurred on the USS Lexington, as 
well as, in Vietnam.  The incidents that took place onboard 
the USS Lexington included the veteran receiving racial 
threats during a racial conflict and an incident where a 
black male physically grabbed a white male.  The veteran 
reported, "I was down in the hole in engine room number two 
with three blacks working for me and you never know what's 
going to happen, especially when the whole ship is tense."  
An incident that took place in Vietnam included being shot at 
in a Chevrolet pickup truck when he was completing his 
assignment of checking on a water plant that was located off 
of base.  The veteran reported that while on duty he heard a 
loud crack and noticed a hole in the cab directly behind his 
head, which was very close to the driver's head.  Regarding 
Vietnam, the veteran also recalls that when the Koreans 
captured the North Vietnamese Army members, they would take 
them in a helicopter and throw them out of the plane unless 
they provided information.

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis 

The veteran's service personnel records reflect that he did 
not have combat duty.  Thus, his assertions alone are not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau, 9 Vet. App. at 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In June 2004, the veteran submitted a completed PTSD 
questionnaire in which he reported various stressors he 
experienced in service.  On the VA Form-9 submitted in 
September 2005, the veteran indicated several claimed 
stressors.  These stressors included being shot at while in a 
truck at a water plant in Vietnam in January 1973, racial 
tension onboard a ship in 1955-1956, getting stuck in an 
engine room for one and a half hours, and Koreans capturing 
North Vietnamese Army members and throwing them out of a 
helicopter during January through February 1973 in Vietnam.   


In an April 2006 memorandum, the RO made a formal finding on 
a lack of information required to verify stressors in 
connection with the veteran's PTSD claim.  The memo stated 
that all proper procedures to obtain information from the 
veteran had been followed, but the information provided by 
the veteran was insufficient to verify his stressors.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence. 
 He has not produced any witness who can corroborate his 
testimony.  The veteran's diagnosis of PTSD, first shown many 
years after service, has not been attributed to a verified 
in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990).
 
  
ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


